Citation Nr: 0823753	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1970 
to December 2000.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a 
bilateral hip disorder is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral hip disorder was 
denied by an unappealed December 2000 rating decision.  

2.  Evidence associated with the claims file since the 
unappealed December 2000 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a bilateral hip 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral hip disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim to reopen a claim for entitlement 
to service connection for a bilateral hip disorder, because 
the claim is reopened and thus granted in full, VA's 
statutory and regulatory duties to notify and assist are 
deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

In a December 2000 rating decision, the RO denied service 
connection for a bilateral hip disorder because there was no 
evidence of an inservice event or injury and no evidence of a 
nexus between a current disability and service.  The veteran 
was notified of this decision in April 2001 and did not file 
a notice of disagreement.  The RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2007).  In November 2004, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection for a bilateral hip disorder.  In a June 2005 
rating decision, the RO found new and material evidence to 
reopen the veteran's claim but continued to deny service 
connection for a bilateral hip disorder.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  In this case, the RO determined that new 
and material evidence was presented to reopen the veteran's 
claim for entitlement to service connection for a bilateral 
hip disorder.  Such a determination, however, is not binding 
on the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the December 2000 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection for a claimed disorder, the following must be 
shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of record at the time of the December 2000 rating 
decision includes the veteran's service medical records.  The 
November 1969 service entrance and July 2000 service 
discharge examinations were negative for any bilateral hip 
disorder.  An October 1987 hip x-ray report was negative.  
The veteran had reported pain of 2 years with recently 
worsening pain.  The veteran's service personnel records 
indicated that he was a pharmacist.  Also of record was a 
September 2000 VA general medical examination at which the 
veteran reported bilateral hip osteoarthritis of 15 years.  
The diagnosis was bilateral hip degenerative joint disease.  

Evidence submitted after the December 2000 rating decision 
includes September 2000 VA x-rays that showed normal pelvis 
and hips.  In a March 2005 letter, a private medical 
treatment provider stated that the veteran reported bilateral 
hip pain.  An x-ray report diagnosed bilateral hip 
degenerative joint disease.  In a March 2005 statement, the 
veteran stated that he reported hip pain during service.  In 
a December 2005 letter, a private medical treatment provider 
stated that the veteran was a patient from 1988 to 1998 and 
that his hip osteoarthritis had developed over the years.  
The provider stated that this was due to the veteran's 
inservice occupation where he was on his feet 8 to 10 hours 
per day.  

The evidence of record demonstrates that new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a bilateral hip disorder.  The 
evidence submitted after the December 2000 rating decision is 
new because it was not previously submitted to VA.  See 
38 C.F.R. § 3.156(a).  The newly submitted evidence is also 
material because it contains a private medical opinion that 
indicates a nexus between the veteran's service and current 
disability.  See 38 C.F.R. § 3.156(a); see also Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the 
credibility of the evidence is presumed).  Accordingly, the 
claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral hip 
disorder is reopened; the claim is granted to this extent 
only.


REMAND

The issue of entitlement to service connection for a 
bilateral hip disorder must be remanded for additional 
development because VA has not yet met its duty to assist.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  First, VA has not met its duty to 
assist the veteran because no nexus opinion has been 
obtained.  VA is required to provide a medical examination 
and nexus opinion when such an examination is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (holding that a VA medical examination was 
required where there was a current disability, credible 
evidence of an inservice injury, medical opinions that 
associated the current disability with the inservice injury, 
and no finding that the veteran's lay testimony regarding 
continuity of symptomatology was non-credible).  Here, there 
is a current bilateral hip disability, inservice complaint of 
hip pain, and a private medical record indicated that the hip 
disability occurred over time during active service. 

Second, VA has not met its duty to assist because it is 
unclear whether all the pertinent private medical records 
have been obtained.  VA's duty to assist includes making 
reasonable efforts to obtain private medical records.  
38 C.F.R. § 3.159(c)(1), (2).  In a December 2005 letter, a 
private medical treatment provider noted that he had treated 
the veteran from 1988 through 1998.  Although there are 
private medical records contained in the veteran's service 
medical records, it isn't clear that all such records have 
been obtained and associated with the claims file.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify by 
name, address and dates of treatment or 
examination any medical records that 
pertain to his bilateral hip disorder.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO must make arrangements to obtain all 
the records of treatment or examination 
from all the sources listed by the veteran 
which are not already on file.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  Once any additional records are on 
file, the RO must afford the veteran an 
examination to determine the etiology of 
his bilateral hip disorder.  The claims 
folder, including a copy of this remand, 
must be made available to the examiner.  
Any indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide an opinion, in light of the 
examination findings and the service and 
post service medical evidence of record, 
whether the bilateral hip disorder was 
caused or aggravated by the veteran's 
military service, to include prolonged 
periods of standing on his feet due to his 
inservice military occupation.  The 
examiner must address the December 2005 
private medical opinion of record.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran.  After the 
veteran has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


